Citation Nr: 0533625	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  He served in Vietnam and was awarded the 
Combat Action Ribbon.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing was held in June 2003 at the VA Central Office in 
Washington, D.C. before the undersigned Veterans Law Judge.  
A transcript of that hearing is associated with the claims 
file.  

The claim at issue was previously before the Board and was 
remanded for further development in November 2003.  [A 
clarification of the issue on appeal is found in the 
Introduction of that remand and will not be repeated.]  

In April 2005, the Board requested the opinion of a medical 
expert concerning medical questions presented by this claim.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2004).  A medical expert opinion was received in June 2005.  
The veteran and his representative were notified of the 
medical opinion in July 2005 and afforded a period of 60 days 
from the date of the forwarding letter to submit additional 
evidence and argument.  Additional evidence and argument was 
received in September 2005.  See 38 C.F.R. § 20.903 (2005); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993).  The case 
is now ready for appellate review.

In October 2005, the veteran's representative, on the 
veteran's behalf, submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).



Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for PTSD and whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for heart disease on a 
direct basis.  These issues were the subjects of a separate, 
final Board decision in November 2003 and accordingly will 
not be further discussed in this decision.  See 38 C.F.R. 
§ 20.1100 (2005).  

In the November 2003 decision, the Board granted service 
connection for PTSD.  In an October 2004 rating decision, the 
RO implemented that decision and awarded a 10 percent 
disability rating for PTSD.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD.  

2.  The veteran's heart disease was not caused by, but has 
been aggravated by, the service-connected PTSD.  


CONCLUSION OF LAW

Heart disease is proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for heart 
disease as secondary to service-connected PTSD.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2002 Statement of the Case (SOC) and 
the December 2004 Supplemental Statement of the Case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, pursuant to the Board's November 2003 
remand, a letter was sent to the veteran in March 2004, with 
a copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  The letter 
enumerated what the evidence must show to establish 
entitlement to service connection on a secondary basis, 
namely, competent medical evidence showing a relationship 
between the current disability and the service-connected 
disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  See the March 8, 2004 letter, page 5.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the March 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the March 2004 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  This satisfies 
the regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

The Board therefore finds that the March 2004 letter, the 
August 2002 SOC, and the December 2004 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in March 2004, following the 
initial adjudication of this claim.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
withdrawing its decision in Pelegrini I, the Court clarified 
that in these type situations VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
indicating that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in December 2004, 
following the VCAA notice compliance action.  This SSOC 
considered his claim in light of the additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision in question.  He was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  His representative 
submitted a written brief in September 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, VA and private 
medical opinions, and reports of VA examinations.  

The Board finds that the November 2003 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998), [Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.].  VA's 
compliance as to the Board's VCAA concerns, expressed in the 
November 2003 remand, has been documented above.  

In the November 2003 remand, the Board indicated that a 
medical opinion should be obtained as to whether any heart 
disease present is related to the veteran's service-connected 
PTSD.  VA medical opinions were provided in May 2004 and 
November 2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence.  In April 2004, the veteran 
indicated that he had no further evidence to submit.  

In an effort to obtain additional information pertaining to 
the issue on appeal, the Board has obtained the opinion of a 
medical expert.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2005).  As noted in the Introduction, the 
veteran and his representative were accorded the opportunity 
to provide a response.  The veteran has thus been presented 
with appropriate due process, as provided in 38 C.F.R. § 
20.903 (2005) and the holding of the Court in the case of 
Thurber v. Brown, 5 Vet. App. 119 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran testified in support of his claim 
in June 2003.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the present 
appeal is limited to the matter of secondary service 
connection.  The issue of entitlement to service connection 
for heart disease on a direct basis was the subject of a 
prior Board decision in September 1988 and the November 2003 
Board decision determined that new and material evidence 
sufficient to reopen the claim had not been received.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to Wallin element (1), current disability, the 
May 2004 VA examination resulted in a diagnosis of coronary 
artery disease with previous myocardial infarction and 
aortocoronary bypass surgery.  Therefore, element (1) has 
been satisfied.

With respect to element (2), service connection is in effect 
for PTSD.

With respect to Wallin element (3), medical nexus, there is 
conflict in the record in regards to whether the veteran's 
heart disease is secondary to his service-connected PTSD.  

Evidence in favor of the claim consists of multiple 
reports/statements of a private examiner. 

In a December 2000 statement, J.L., D.O. opined that the 
veteran's PTSD was "a factor" in his heart condition.  [The 
Board notes that in all subsequent correspondence the title 
"M.D." follows J.L.'s name.]  In a subsequent statement, 
dated in July 2003, Dr. J.L. further opined that it was as 
least as likely as not that PTSD had aggravated the veteran's 
heart disease.  Dr. J.L. noted that he had been the veteran's 
treating physician for several years.  He reiterated that 
coronary artery disease had been impacted by the veteran's 
PTSD.  He opined that considering all factors, 20 to 30 
percent of the veteran's heart disease was caused by PTSD.  

The remaining evidence of record in essence indicates that 
the veteran's heart disease is not causally connected to his 
service-connected PTSD.  

A March 2004 VA psychiatric examination included a medical 
opinion that there has been no link provided in medical 
research between PTSD and coronary artery disease, or heart 
disease.  The examiner indicated that the clinician 
suggesting this unfounded connection inappropriately ignored 
the veteran's significant history of family cardiovascular 
disease, as well as his history of chronic tobacco use, both 
of which were well established primary contributors and 
predictors of heart disease.  The examination report reflects 
that the claims file was reviewed in detail prior to the 
examination.  

The veteran was afforded a VA heart examination in May 2004.  
The claims file was reviewed.  Following clinical evaluation, 
which noted the veteran's major risk factors for coronary 
artery disease, namely hypertension, hyperlipidemia, obesity, 
and tobacco addiction, the VA examiner opined that the 
veteran's PTSD was not a causative factor in coronary artery 
disease.  The examiner did indicate, however, that PTSD 
appeared to be an aggravating factor for the symptoms of 
coronary artery disease to a minor degree.  In a November 
2004 medical opinion, the examiner expounded that there was 
"no scientific, research, or medical literature that 
supports the contention that there is a casual or 
contributory relationship between PTSD and coronary artery 
disease.  Thus, it is not at all likely that the veteran's 
coronary artery disease is related to his PTSD or caused by 
his PTSD."  

In June 2005, in response to a medical expert opinion request 
by the Board, I.G., M.D., F.A.C.C., an Associate Professor of 
Medicine in the Cardiology Department at Indiana University 
School of Medicine, agreed that it was not likely that the 
veteran's PTSD caused his heart disease.  Dr. I.G. went on to 
state, however, that the increment in chronic disability 
caused by the service-connected PTSD was 10 percent.  

In an August 2005 statement, Dr. J.L. reiterated his earlier 
conclusion that the stress of PTSD had contributed to the 
etiology and progression of the veteran's heart disease.  He 
again opined that it was more than likely that his PTSD was 
an important etiologic factor in his coronary artery disease.  
Dr. J.L. cited studies which supported his conclusion and 
noted that he had reviewed all of the veteran's medical 
records, including the March 2004 VA psychiatric examination, 
the May 2004 VA heart examination, and the June 2005 medical 
expert opinion.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully reviewed the opinion of Dr. J.L.  The 
Board notes that it recognizes that Dr. J.L. apparently 
served as the veteran's treating physician for a number of 
years.  The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  Thus, the Board has considered Dr. 
J.L.'s opinion as it would that of any expert medical opinion 
submitted either against or in support of a claim.  The Board 
is cognizant, however, that although the Court has 
specifically rejected the "treating physician rule", the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  
Guerrieri, 4 Vet. App. at 470-1.

After carefully considering the evidence, the greater 
quantity of evidence supports a finding that there is no 
causal relationship between the veteran's coronary artery 
disease and PTSD.  The sole medical opinion showing a 
relationship between the veteran's coronary artery disease 
and PTSD is from Dr. J.L., a general practitioner; there is 
no indication that Dr. J.L. has any particular expertise in 
the areas of psychiatry or cardiology.  On the contrary, the 
three medical opinions against such a relationship are from 
physicians with expertise in the fields of psychiatry and 
cardiology.  Accordingly, the Board places greater weight on 
the opinions of the VA examiners and the medical expert who 
have more expertise, knowledge and skill pertinent to 
cardiovascular and psychiatric diseases.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  These physicians have concluded that there is 
no causal connection between the veteran's coronary artery 
disease and the service-connected PTSD.  Wallin element (3), 
medical nexus, has therefore not been met.

The Board notes, however, that the medical evidence has 
clearly established that the service-connected PTSD, to some 
degree, has aggravated the veteran's coronary artery disease.  
Dr. J.L. indicated that 20 to 30 percent of the veteran's 
heart disease was caused by PTSD.  In addition, the May 2004 
VA examiner noted that PTSD was an "aggravating factor" for 
symptoms of coronary artery disease to a minor degree.  The 
June 2005 medical expert opinion likewise indicated that the 
increment of disability caused by the service-connected PTSD 
is 10 percent.  In an October 2005 statement, J.P., M.D. also 
stated that the veteran's PTSD aggravated his underlying 
cardiac problems.  Under the circumstances, service 
connection is warranted for the degree of disability of the 
coronary artery disease (i.e., 20-30 percent) over and above 
the degree of disability existing prior to aggravation.  See 
Allen at 448.  To this extent, the appeal is granted.


ORDER

Entitlement to service connection for coronary artery disease 
is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


